Exhibit 10.19

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance-Based)

THIS AGREEMENT (the “Agreement”), is made, effective as of [DATE] (the “Grant
Date”) between Information Services Group, Inc., a Delaware corporation (the
“Company”), and [NAME], an employee of the Company or an Affiliate of the
Company, hereinafter referred to as the “Participant”.

WHEREAS, the Company desires to grant the Participant a restricted stock unit
award as provided for hereunder (the “Restricted Stock Unit Award”), ultimately
payable in shares of common stock of the Company, par value $0.001 per share
(the “Common Stock” or “Shares”), pursuant to the terms set forth herein and to
the Amended and Restated 2007 Equity and Incentive Award Plan (as amended from
time to time, the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement (capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan);

WHEREAS, the committee of the Company’s board of directors appointed to
administer the Plan (the “Committee”), has determined that it would be to the
advantage and best interest of the Company and its shareholders to grant the
Restricted Stock Unit Award provided for herein to the Participant as an
incentive for increased efforts during his or her term of office with the
Company or its Affiliates, and has advised the Company thereof and instructed
the undersigned officers to grant said Restricted Stock Unit Award.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1.         Grant of Restricted Stock Units; Conditions to Grant.

(a)         Subject to the terms and conditions of the Plan and the additional
terms and conditions set forth in this Agreement, effective as of the Grant
Date, the Company hereby grants to the Participant [SHARES] Restricted Stock
Units (the “RSUs”). Each RSU represents the right to receive one share of Common
Stock upon the vesting of such RSUs in accordance with Section 2 hereof.

(b)         Notwithstanding any other provision of this Agreement to the
contrary, the Participant’s rights to vest under this Agreement will be subject
at all times to the Participant’s compliance with that certain Restrictive
Covenant Agreement entered into by and between the Participant and the Company
on or prior to the date herewith (as such agreement may be amended or
supplemented from time to time) and with any other restrictive covenants
pursuant to which the Participant is bound (collectively, the “Restrictive
Covenants”), and the Participant, by executing this Agreement, agrees and
acknowledges that this Award, any Shares received hereunder and any proceeds
received in respect of the sale of such Shares may be subject to forfeiture.

2.         Vesting; Delivery of Shares

(a)        Award will vest based on achievement of market price goals, which
will be measured as the average closing price of ISG’s common stock over any ten
consecutive-trading-day period prior to and including the [NUMBER] anniversary
of the date of grant. 100% of the number of RSUs reported will be earned if the
measured market price is $[PRICE] or above so long as the

 

 

 



 




Participant remains employed with the Company or any of its Affiliates on that
date. Unearned RSUs will be cancelled

(b)        Upon any termination of the Participant’s Employment, any unvested
RSUs shall be forfeited by the Participant without payment therefore.

(c)        For purposes of this Agreement:

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or other severance agreement in effect at the time of termination of
employment between the Participant and the Company or any of its Affiliates, or,
if there is no such employment or severance agreement, “Cause” shall mean, with
respect to the Participant: (a) willful and continued failure to perform his or
her material duties with respect to the Company or its Affiliates which
continues beyond ten business days after a written demand for substantial
performance is delivered to the Participant by the Company; (b) any act
involving fraud or material dishonesty in connection with the business of the
Company or its Affiliates; (c) a material violation of the Company’s code of
conduct or other policy; (d) assault or other unlawful act of violence; or (e)
conviction of, or a plea of nolo contendere to, any felony whatsoever or any
misdemeanor that would preclude employment under the Company’s hiring policy.

“Retirement” shall have the meaning as defined in the retirement plan that
applies to the Participant or such other retirement age as required by law.

(d)        In no event shall the Participant receive any distribution of Shares
subject to any RSUs until their vesting, at which time the Company shall, as
promptly as administratively practicable, but in no event later than 15 business
days following each applicable vesting date, deliver such Shares to the
Participant.

3.         No Dividend Equivalents.  Unless and until the Participant is the
record holder of the Common Stock subject to the RSUs, he or she is not entitled
to the payment of any dividends (or dividend equivalents) with respect to the
RSUs or the Shares subject thereto.

4.         Change in Capitalization; Corporate Transactions.  If there occurs an
event as described in Section 9 of the Plan, the provisions of Section 9 shall
govern the treatment of the RSUs.

5.         Limitation on Obligations.  The Company’s obligation with respect to
the RSUs granted hereunder is limited solely to the delivery to the Participant
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Company become obligated to pay cash in
respect of such obligation unless otherwise provided under Section 9 and
permitted under Section 409A of the Code.  The RSUs shall not be secured by any
specific assets of the Company or any of its Affiliates, nor shall any assets of
the Company or any of its Affiliates be designated as attributable or allocated
to the satisfaction of the Company’s obligations under this Agreement.

6.         Rights as a Stockholder.  The Participant shall not have any rights
of a common stockholder of the Company unless and until the Participant becomes
entitled to receive the shares of Common Stock pursuant to Section 2 above.

7.         Transferability; Successors and Assigns.  The RSUs may not be
assigned, alienated, pledged, attached, sold, transferred, encumbered,
hypothecated or otherwise disposed of by the Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer,





2




encumbrance, hypothecation or disposition shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.  This Section 7 shall not prevent transfers by
will or by the applicable laws of descent and distribution. The shares of Common
Stock acquired by the Participant pursuant to Section 2 of this Agreement may
not at any time be assigned, alienated, pledged, attached, sold, transferred,
encumbered, hypothecated or otherwise disposed of by the Participant other than
in compliance with applicable securities laws.  This Agreement shall be binding
on all successors and assigns of the Company and the Participant, including
without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.

8.         No Right to Continued Employment or Other Equity Awards.  The
granting of the RSUs evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to (a) continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the Employment of such Participant or (b) to make any future
Share or Share-based awards to the Participant, and this grant of RSUs does not
constitute any increase of annual compensation or benefits to be provided to the
Participant.

9.         Withholding.  It shall be a condition of the obligation of the
Company upon delivery of Common Stock to the Participant pursuant to Section 2
above that the Participant pay to the Company such amount as may be requested by
the Company for the purpose of satisfying any liability for any federal, state
or local income or other taxes required by law to be withheld with respect to
such Common Stock.  The Company shall be authorized to take such action as may
be necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding Common Stock otherwise deliverable to the Participant
hereunder and/or withholding amounts from any compensation or other amount owing
from the Company to the Participant), to satisfy the obligations for payment of
the minimum amount of any such taxes.  In addition, if the Company’s accountants
determine that there would be no adverse accounting implications to the Company,
or if the Company otherwise in its discretion allows the following to be so, the
Participant may be permitted to elect to use Common Stock otherwise deliverable
to the Participant hereunder to satisfy any such withholding obligations,
subject to such procedures as the Company’s accountants may require.  The
Participant is hereby advised to seek his or her own tax counsel regarding the
taxation of the grant of RSUs made hereunder.

10.       Securities Laws.  Upon the delivery of any Common Stock to the
Participant, the Company may require the Participant to make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.  The delivery of the Common Stock hereunder shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

11.       Section 409A of the Code.  In the event that it is reasonably
determined by the Company that, as a result of the deferred compensation tax
rules under Section 409A of the Internal Revenue Code of 1986, as amended (and
any related regulations or other pronouncements thereunder) (the “Deferred
Compensation Tax Rules”), benefits that the Participant is entitled to under the
terms of this Agreement may not be made at the time contemplated by the terms
hereof or thereof, as the case may be, without causing the Participant to be
subject to tax under the Deferred Compensation Tax Rules, the Company shall, in
lieu of providing such benefit when otherwise due under this Agreement, instead
provide such benefit on the first day on which such provision would not result
in the Participant incurring any tax liability under the Deferred Compensation
Tax Rules; which day, if the Participant is a “specified employee” within the
meaning of the Deferred Compensation Tax Rules, may, in the event the benefit to





3




be provided is due to the Participant’s separation from service with the Company
and its Affiliates, be the first day following the six-month period beginning on
the date of such separation from service.

12.       Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its General Counsel at
the principal executive office of the Company, and any notice to be given to the
Participant shall be addressed to him or her at the address appearing in the
personnel records of the Company for the Participant.  By a notice given
pursuant to this Section 12, either party may hereafter designate a different
address for notices to be given to him or her.  Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the Participant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 12.  Any notice shall have been deemed duly given when
delivered by hand or courier or when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

13.       Governing Law.  The laws of the State of Delaware (or if the Company
reincorporates in another state, the laws of that state) shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

14.        Restricted Stock Unit Award Subject to Plan.  The Restricted Stock
Unit Award and the RSUs granted hereunder are subject to the Plan.  The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

15.        Amendment.  This Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this
Agreement.

16.        Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signatures on next page.]





4




IN WITNESS WHEREOF, the Company and the Participant have duly executed and
delivered this Agreement as of the day and year first above written.

 

 

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

By:

 

 

Name:  [NAME]

 

Restricted Stock Unit Award Agreement

(Performance-Based)

Signature Page

5

